DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/319,512, filed on July, 27, 2016.  In response to Examiner’s Non-Final Rejection of November 15, 2021, Applicant on March 07, 2022, amended Claims 9 and 16 and added new Claims 17-19.  Claims  9 and 12-19 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants arguments and amendments to claims 9 and 16. New 35 U.S.C. § 103 rejections have been applied to new claims 17-19.

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed March 07, 2022, with respect to prior art references have been fully considered. However, Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], and further in view of Skunes et al., U.S. Patent No. 5,293,048  [hereinafter Skunes].

Referring to Claim 9, Maturana teaches: 
A board production management device configured to manage a board production line including board production devices that produce boards mounted with electronic components, the board production management device comprising:
a display including at least one of a display screen and a display light (Maturana, [0035]), “(e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0062]); and 
a processor configured to 
issue an initial notification to a first notifyee via the display of the error to the display, the initial notification including a contents of an error cause and a contents of first countermeasures to the error cause (Maturana, [0041]), “Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention”; (Maturana, [0069]-[0070]), “When an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification… When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
determine that an error has occurred at the board production line;
board production line; and 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred, 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures.

However Lowry teaches: 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0205]), 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures (Lowry, [0199]), “Data Type Notify 18 contains details of who should be notified when this type of data is processed and can specify notify details for success and error. Multiple users can be notified…The Escalate Level within 18 allows different users to be notified as the task is escalated due to lack of response”; (Lowry, [0083]), “The task is the host, or silo, of pre-defined rules, actions, transfers and communications between connected ‘systems’ and/or personnel…each task maintains only the data that has been used to trigger actions relating to that task along with the associated personnel communications. Alerts generated from connected ‘systems’ may trigger the creation of subsequent tasks within the architecture that may or may not have subsequent actions and/or alerts. This allows for “Big Data” to be effectively interrogated and interpreted, with only events that require action being communicated to appropriate personnel and/or connected systems, thereby substantially reducing the need for data analysis”; (Lowry, [0129]), “The task is where the ‘API data transaction rule/s’ is stored, translated and has next actions assigned to it along with assignment to personnel, escalation properties attributed and is a repository recording all transactional and communications data”; (Lowry, [0145]), “Escalations are recorded and notifications link to the task or process within”; (Lowry, [0080]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the escalation notification limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
 	determine that an error has occurred at the board production line; and
board production line,
the error caused being at least one of an operation error of the board production line and a board production line efficiency error. 

However Skunes teaches: 
a processor connected via a network to each of the board production devices and configured to (Skunes, [col. 8, ln. 61-64]), “A cable 78 is connected to the sensor 12 allowing various electrical signals to be sent and received by the sensor 12 and allowing for a connection to a host machine computer”; (Skunes, [col. 4, ln. 60-66]), “re lowered and the drill bit 42 creates a hole 52 in the circuit board 44. The entire drilling process is usually coordinated by the host computer and runs at speeds of about five holes 52 per second…The processor controls such things as worktable 16 positioning, board feed rates, spindle assembly 18 rpm, automatic drill bit 42 changes and drill 42 diameter verification”
	determine that an error has occurred at the board production line (Skunes, [col. 6, ln. 37-45]), “The drilling machine 14 broadly includes a worktable 16 which can accommodate a plurality of circuit boards 44 to be drilled, a spindle assembly 18, and drill vertical positioning motor and leadscrew assembly 24. A control module (not shown) includes the electronic circuitry for precise three dimensional positioning of the drill bit 42 in relation to the worktable 16, and error control circuitry halting the drilling process when an error is detected by the sensor…”; and
board production line (Skunes, [col. 4, ln. 39] – [col. 5, ln. 8]), “… FIG. 1 shows a drilling machine 14 for drilling holes 52 in circuit boards 44. The automated drilling of holes 52 in circuit boards 44 is typically accomplished by mounting the circuit board 44 to a servo motor driven worktable 16 of an automated circuit board drilling machine 14 which is controlled by a host computer… The entire drilling process is usually coordinated by the host computer and runs at speeds of about five holes 52 per second… The processor controls such things as worktable 16 positioning, board feed rates, spindle assembly 18 rpm, automatic drill bit 42 changes and drill 42 diameter verification. The need for small pads, thin conductor lines, and narrow line spacings in printed circuit boards 44 requires automated circuit board drilling machines 14 to have the ability to drill numerous small to large high quality holes 52 of varying diameters…”,
the error caused being at least on of an operation error of the board production line efficiency error (Skunes, [col. 9, ln. 63] – [col. 10, ln. 31]), “… Since the sensor 12 senses reflected energy from the rotating drill bit 42 tip, a large fractional change is created--signal or no signal--rather than the small fractional proportional changes which must be detected with light occlusion, LED and microwave devices…the condition of the drill 42 tip can be accurately assessed near the surface after each drill 18 stroke and before the next drill 18 stroke so that corrective action can be taken before the circuit board 44 being drilled is damaged…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production device limitation as taught by Skunes. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of increased drilling machine throughput and greater immunity to dust and debris (see Skunes col. 3, ln. 17-19).

Referring to Claim 13, the combination of Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the display is configured to synchronize the initial notification and display an initial display indicating that the error cause had occurred (Maturana, [0035]), “operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0063]), “alarm display 700 that can be provided by reporting services 318 based on data in cloud storage 326. As with displays 604 and 602, reporting services 318 can deliver alarm display 700 to suitable client devices 330 having suitable authorization to view the alarm data…”; (Maturana, [0054]). 
Maturana teaches an operators interface (see par. 0056), but Maturana does not explicitly teach:
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display.

However Lowry teaches: 
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display (Lowry, [0076]), “workflow”; (Lowry, [0160]), “Where a process fails the data is used to trigger alerts to people and where an action does not take place the alert can be set to escalate up the hierarchical chain of command automatically or manually. The response times for critical tasks is vastly reduced by allowing the assigned personnel of a task to have an instant and accurate view of all of the actions and events leading up to a failure allowing them to assess a critical problem, make informed mitigation actions and communicate their actions with a task response and or mitigative process directly to all involved in the task”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the interface in Maturana to include the escalation content as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of creating comprehensive communications (see Lowry par. 0036).

Referring to Claim 15, the combination of Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana further teaches:
wherein the is configured to manage multiple production lines or multiple devices, and the display screen includes a list display configured to display notification information related to all of the error causes currently occurring (Maturana, [0040]), “… multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting without the need to establish a private network between the facilities. Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise…”; (Maturana, [0054]), “alarm queues”; (Maturana, [0056]), “the live data queue may be defined to process live data values that are to be used by a remote operator interface application to view substantially real-time data from the plant facility 302”.
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but Maturana does not explicitly teach:
 	board production line or board production device. 
However Skunes teaches: 
	board production line or board production device (Skunes, [col. 4, ln. 39] – [col. 5, ln. 8]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production device limitation as taught by Skunes. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results useful automated manufacturing (see Skunes Abstract).




Referring to Claim 16, Maturana teaches: 
A board production management method for managing a board production line including board production devices that produce boards mounted with electronic components, the board production management method comprising:
Claim 16 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Referring to Claim 17, Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
wherein the error cause is the operation error of the board production line, the operation error including at least one a pickup error in which electronic components cannot be picked up at one of the board production devices, an inspection error in which inspection cannot be performed the one of the board production devices, and a conveyance error in which the boards cannot be conveyed among the board production devices.

However Skunes teaches; 
wherein the error cause is the operation error of the board production line, the operation error including at least one a pickup error in which electronic components cannot be picked up at one of the board production devices, an inspection error in which inspection cannot be performed the one of the board production devices, and a conveyance error in which the boards cannot be conveyed among the board production devices (Skunes, [col. 9, ln. 24-28]), “The output of comparator 136 is sent to the drilling machine host computer so that if the output of comparator 136 indicates that a drill bit 42 has not been detected, corrective action may be taken”. Examiner finds not being able to detect a drill bit sufficiently teaches an inspection error in which inspection cannot be performed the one of the board production devices. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production device limitation as taught by Skunes. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results useful automated manufacturing (see Skunes Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Skunes et al., U.S. Patent No. 5,293,048  [hereinafter Skunes], and further in view of Sharpe et al., U.S. Publication No. 2016/0142541 [hereinafter Sharpe].

Referring to Claim 12, the combination of Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the first countermeasures that do not change operating conditions (Maturana [0070]), “When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified… a required action to be taken by the recipient, a due date for the action…”; (Maturana, [0054]), “…Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, when an interlock is tripped, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry does not explicitly teach:
board production line or the board production devices.
However Skunes teaches: 
	board production line or board production device (Skunes, [col. 4, ln. 39] – [col. 5, ln. 8]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production device limitation as taught by Skunes. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results useful automated manufacturing (see Skunes Abstract).
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry in view of Skunes does not explicitly teach:
second countermeasures change the operating conditions of the production.
However Sharpe teaches: 
second countermeasures change the operating conditions of the production (Sharpe, [0070]), “…server 104 may represent a support center that provides support services to users or customers on behalf of a variety of clients (e.g., enterprise clients, corporate clients) that provide the products and services to the users. A client may be a product manufacturer, a retailer, a distributer, and/or a service provider”; (Sharpe, [0122]), “connecting a user and an agent via the selected channel, these two sources will decide if an interaction has met the criteria for completion. A failure condition would escalate to the next agent or treatment type in the process. Success would allow the interaction to conclude. The criteria can be derived from users through a survey. Agents can determine that they cannot provide service set the criterion to "fail" allowing the interaction to move to a special treatment type”; (Sharpe, [0184]), “Escalations occur when a user or customer has not been satisfied or the criteria is met or when a task condition is not met for a particular task or workflow stage. The escalation can simply move the interaction to the next task or workflow stage within an interaction treatment type or move to a new treatment type completely”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the countermeasures limitations as taught by Sharpe. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to include the results of connecting users with an agent selected from an appropriate workflow stage of the workflow (see Sharpe par. 0176).






Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Skunes et al., U.S. Patent No. 5,293,048  [hereinafter Skunes], and further in view of Tukiainen et al., U.S. Publication No. 2005/0204215 [hereinafter Tukiainen].

Referring to Claim 14, the combination of Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred, issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.

However Lowry teaches: 
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0083]), “The user interface (UI) displays information, workflow, actions, time bars, communications, notifications and current tasks for each user”; (Lowry, [0191]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the re-escalation limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071) and Lowry teaches a continued escalation of unresolved errors (see par. 0144), but the combination of Maturana in view of Lowry in view of Iisaka does not explicitly teach:
issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.

However Tukiainen teaches: 
issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification (Tukiainen, [0026]), “the validated request is then routed to the pipeline 6 having a sequential number of tiers for processing different aspects of the problem… each of the processing tiers incorporates a trouble-shooting element 24, which performs trouble-shooting on the request to try and find a solution or at least an incremental (i.e. partial) solution to the problem encountered by the client…”; (Tukiainen, [0028]), “not all of the problem will have been solved and it is therefore necessary to escalate to a second processing tier 12. For example the second processing tier 12 could be a "specialised technical centre", which has a more generalised knowledge of base stations, rather than a more specific knowledge of individual customers. Again FIG. 2 shows that the second tier also has its own trouble-shooter 24' for trying to resolve the problem. The second processing tier 12 is able to draw from the knowledge base which has been dynamically updated with the incremental solution provided by the contact centre 4 and the first tier 10 of the previous steps”; (Tukiainen, [0034]; [0057]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the troubleshooting limitations as taught by Tukiainen. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of generating incremental solutions (see Tukiainen par. 0011).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Skunes et al., U.S. Patent No. 5,293,048  [hereinafter Skunes], and further in view of Sato et al., U.S. Patent No. 5,607,097 [hereinafter Sato].

Referring to Claim 18, Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 9. Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
wherein the error cause is the board production line efficiency error which includes at least one of a decrease in an operating rate of the board production devices, an increase in a pickup error rate one of the board production devices, and a solder inspection failure at the one of the board production devices.

However Sato teaches: 
wherein the error cause is the board production line efficiency error which includes at least one of a decrease in an operating rate of the board production devices, an increase in a pickup error rate one of the board production devices, and a solder inspection failure at the one of the board production devices (Sato, [col. 5, ln. 17-34]), “the real time processing in a network of an equipment trouble information data collecting means 11 and the manipulation of a key-in means 13 by an operator, an equipment trouble information data 21 and an equipment quality information data 25 are collected from each processing means and inspecting means of the solder printing unit 1, component mounting unit 2, and soldering unit 3. The information data 21, 25 are stored in a memory means 14 and also inputted to a countermeasure analyzing part 16. The equipment trouble information data 21 in the embodiment includes, for example, mark-recognizing errors and lack of a cleaning roll paper in the solder printing device 4; clogging of the suction nozzle, erroneous cutting of a top tape, and erroneous switching of the nozzle in the component mounting device 6; and dropping of the circuit board, a decrease of the ambience temperature, and a rise of O.sub.2 concentration in the soldering device 8, etc.”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the error limitation as taught by Sato. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of predicting equipment troubles in real time from the tendency of the product quality data (see Sato col. 12, ln. 39-41).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Skunes et al., U.S. Patent No. 5,293,048  [hereinafter Skunes], and further in view of Fallon, U.S. Patent No.7,158,022 [hereinafter Fallon].

Referring to Claim 19, Maturana in view of Lowry in view of Skunes teaches the board production management device according to claim 15. Maturana teaches an interface display that lists a set of relevant data tags and their respective values for data points (see par. 0062) and displays provided by reporting services that list an alarm summary based on data in a historical database (see par. 0065), but the combination of Maturana in view of Lowry in view of Skunes does not explicitly teach: 
wherein the list display includes an occurrence location of the error, the error cause, the contents of the first countermeasure, an occurrence time, and a notification level.

However Fallon teaches: 
wherein the list display includes an occurrence location of the error, the error cause, the contents of the first countermeasure, an occurrence time, and a notification level (Fallon, [col. 6, ln. 11-58]), “Reported and Collected Diagnosis Information: 401 Device failure, component, location, reason, failure time, recovery time 402 Device intrusion, location, reason, duration 403 Device abnormalities via status 404 Device up time 405 Device down time 406 Device intrusion frequency 407 Device failure frequency 408 Device failure trend information… User reported problem, device, component, time, duration 420 Reported problem correction, device, component, time, failure reason 421 Reported problem device trend information 422 Controller failure, component, location, reason, failure time, recovery time 423 Administrative system failure, location, reason, failure time, recovery time 424 Network failure, component, location, reason, failure time, recovery time 425 Diagnostic results, device, time, abnormalities 426 Message transfer time, start point, end point, message size 427 Status information, device, performance, abnormalities, levels/thresholds 428 Device performance trend information, location, network trunk 429 System performance trend information, network trunk 430 User system access event, user id, duration, functions 431 User system access trend information 432 Administrator system access event, user id, duration, functions 433 Administrator system access trend information 434 Officer/agent response request, time, device alert, duration 435 Officer/agent response trend information”; (Fallon, [col. 5, ln. 25-43]), “(15) Appendix A: Intrusion and Failure System Collection Functions…This is a list of dynamically collected information… 202 Notification if device, equipment or component failure 203 Notification of low level value or threshold for a device measurement 204 History of device or equipment operation 205 Diagnostics as the result of a request from system administrator center 206 Diagnostics report from a particular device or equipment 207 Obtain system information or device status on request 208 Collection of recorded voice tracks 209 Collection of recorded video images 210 Notification of resetting alarms and devices”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the reporting services in Maturana to include the display limitations as taught by Fallon. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of producing predictive reports and delivering critical information to users (see Fallon col. 4, ln. 55-56). Additionally, a finite number of specific reporting attributes have been identified in Maturana and Fallon and therefore predictable potential solutions to the recognized need or problem would be obvious to try with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohtsuji et al. (US 20090120682 A1) – A printed circuit board assembly includes a printed circuit board; a component adapted to be mounted on the printed circuit board, the component having a ground/earth terminal in at least an outer face thereof; and a shield case for surrounding the printed circuit board or covering the component. The shield case includes a contact part for contacting the ground/earth terminal of the component.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624